Citation Nr: 0904123	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-34 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left knee 
degenerative joint disease, claimed as a left knee disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel





INTRODUCTION

The veteran had active service from November 1979 to January 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision of the Tiger Team at the 
Cleveland, Ohio Regional Office (RO).  The Agency of Original 
Jurisdiction (AOJ) remains the Houston, Texas RO. 

On substantive appeal in 2007, the veteran indicated that he 
wanted to appear at a hearing before a member of the Board.  
However in 2008, the veteran withdrew that request.  As such, 
no further action in this regard is needed.

In January 2009, the veteran wrote that he would like to 
request increased benefits.  In this regard, the Board notes 
that service connection is only in effect for residuals of a 
left hand scar.  However, the veteran also noted 
hypertension, diabetes mellitus, and arthritis.  Given the 
veteran's statements, the matter is referred to the RO for 
any clarification or development deemed appropriate.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the left knee degenerative joint disease, claimed as a 
left knee disorder, is causally related to active service.

2.  The competent evidence of record does not demonstrate 
that the current low back disorder is causally related to 
active service.  The competent evidence attributes the 
veteran's disorder to post service work-related events.



CONCLUSIONS OF LAW

1.  The veteran's left knee degenerative joint disease was 
not incurred in or aggravated by active service, nor may in-
service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2008).

2.  The veteran's low back disorder was not incurred in or 
aggravated by active service, nor may in-service incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under section 3.303(b), continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Discussion

Left Knee

The preponderance of the evidence weighs against the 
veteran's claim and service connection for a left knee 
disorder is not warranted.

The veteran's service treatment records shows few complaints 
for the left knee, and more importantly, the service 
treatment reports do not show chronic disability of the left 
knee.  In January 1982 there is a complaint regarding the 
right knee.  In the entry for the right knee, the examiner 
recorded the veteran's observation that pain and stiffness 
after physical activity set into his knees in the past.  He 
was given an Ace bandage and released to duty.  In June 1982 
the veteran complained about his left knee which resulted in 
three entries.  In the first entry, he reported knee pain for 
one day.  There was no history of trauma.  The veteran also 
reported some sort of grinding sound when flexing the knee.  
The examiner noted pain upon palpitation and that there 
appeared to be fluid on the knee.  The assessment was written 
illegibly; however the treatment was an order of no physical 
training (PT), running, for 14 days.  The veteran complained 
again later that month about sharp pain in the left knee for 
four days.  The examiner found range of motion to be within 
normal limits, no erythema, though tender to the touch and 
slight inflammation.  This assessment was possible 
tendonitis.  The veteran was referred to another examiner who 
assessed chrondomalacia and ruled out a meniscus injury.  The 
prescription for pain relief was continued and the veteran 
was placed on a profile for 30 days.  There were no further 
entries for the veteran's left knee. 

On the veteran's August 1983 Report of Medical History, he 
checked in the affirmative to swollen or painful joints, but 
in the negative for trick or locked knee and bone, joint or 
other deformity.  The comments section noted sore joints 
after running PT.  On the veteran's January 1986 Report of 
Medical History, the veteran again answered in the negative 
for the knee entry and for bone or joint deformity.  The 
veteran's January 1986 separation Report of Medical 
Examination found his clinical examination to be normal.  

Following separation from active service, the medical 
evidence does not demonstrate any treatment or complaints 
about the left knee.  In the VA treatment notes for other 
disabilities, there is a reference in May 2003 to a complaint 
of "knee pain" without specification as to which one.  The 
first current description of the left knee is contained in 
the VA orthopedic examination of February 2006.   

During the February 2006 VA examination the veteran denied 
receiving any treatment for his knees in during the previous 
year.  After examination, the examiner made the diagnosis of 
retropatellar pain syndrome left knee without subluxation or 
instability.  In March 2006, the examiner made an addendum to 
the February report.  The examiner reviewed the veteran's 
case file, including service treatment records, and issued an 
opinion regarding etiology of the left knee symptoms.  The 
examiner noted that active duty records made no mention of 
any trauma to the left knee and the treatment rendered was 
conservative care and nonsteriodal anti-inflammatory drugs.  
The examiner specifically noted the June 1982 entries for the 
left knee and then the multiple decade gap until the next 
complaint regarding any knee.  The examiner found the left 
knee condition was not due to service.

In January 2007 the veteran sought VA treatment of his left 
knee.  An x-ray examination found early medial compartment 
degenerative joint disease.  This diagnosis of early 
arthritis comes nearly 21 years after discharge from active 
service.  

The foregoing evidence reveals no credible medical evidence 
of a nexus between the veteran's left knee disorder and 
service.  The service treatment records show normal findings 
on separation from service and the first medical description 
of the left knee does not arise until over twenty years after 
discharge from active service.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as a factor 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  A VA medical opinion also weighs against 
the claim.  The VA examiner's 2006 opinion was offered 
following a review of the claims file and after an objective 
examination of the veteran.  For these reasons it is found to 
be highly probative.  Moreover, no other competent evidence 
of record refutes that opinion.  

The Board acknowledges that the veteran is competent to 
discuss his current pain and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, the absence of documented complaints or treatment 
for 20 years following military discharge is more probative 
than the veteran's current recollection as to symptoms 
experienced in the past.  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.  Moreover, no competent evidence of 
record causally relates the current left knee disability to 
active service.  In fact, the VA examiner in March 2006 
reached the opposite conclusion.  

The veteran himself believes that his left knee disability is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

In sum, there is no support for a grant of service connection 
for retropatellar pain syndrome left knee, later found to be 
degenerative joint disease.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




Low Back Disorder

The preponderance of the evidence weighs against the 
veteran's claim and service connection for a low back 
disorder is not warranted.

The service treatment records show in June 1980 the veteran 
complained of pain when getting up from bed.  There was no 
report of trauma, range of motion was within normal limits 
and the assessment was mechanical low back pain.  The veteran 
was released to duty.  In March 1982 the veteran complained 
of sharp pain on the lower back and reported falling the 
previous day while carrying his duffle bag.  The assessment 
was muscle trauma.  In April 1983 the veteran complained 
again of throbbing back pain in the lower portion of the 
back.  The veteran reported a history of back pain, which 
worsened when he lifted heavy objects.  The day prior he had 
lifted something that weighed over fifty pounds.  The 
examiner found "good" range of motion and assessed lower 
muscular skeletal pain.

The veteran's August 1983 Report of Medical History was 
checked as negative for recurrent back pain.  The veteran's 
separation January 1986 Report of Medical History also 
indicated no recurrent back pain and the January 1986 
separation Report of Medical Examination found his back to be 
clinically normal.  No chronic back disability was diagnosed 
in service.

There are no medical records until the veteran sought VA 
treatment for his lower back in May 2005, nearly 19 years 
after separation from active service.  During this visit, the 
veteran reported injuring his lower back just a few days 
before at work lifting boxes.  The pain seemed to get better, 
but then flared up.  X-ray examination found normal vertebral 
body alignment without evidence of fracture of subluxation.  
Disc shapes were normal.  The impression was of minimal facet 
arthrosis at the lumbosacral junction with no evidence of 
acute abnormality.  The report did not reference service or 
any event from service.

In February 2006 the veteran was afforded a VA orthopedic 
examination.  He reported falling off a tank while sleeping 
and being treated at least six times for low back pain.  He 
described a post-service employment history of working at 
different jobs which included employment at a large discount 
department store during which time he fell off a 6 foot 
ladder and dislocated his left shoulder.  His treatment on 
Worker's Compensation included care for low back pain and 
recurrent spasms.  His then current job was in a warehouse 
where he was required to carry sacks or buckets weighing from 
45 to 100 pounds.  The veteran reported his low back pain had 
been worse in the previous three to four years.  After 
objective examination, the diagnosis was chronic lumbosacral 
strain with minimal facet arthrosis of the lumbosacral spine 
without lower extremity radiculopathy.

In March 2006 the examiner made an addendum to his report 
following a review of the case file which included the 
veteran's service treatment records.  The examiner noted a 
1982 report of a fall down stairs and a request for an x-ray 
of the thoracic spine as well as the March 1982 duffle bag 
induced back-pain entry.  The examiner considered the 
mechanical low back pain entry to be dated in January 1986, 
just prior to the veteran's separation.  The Board notes the 
scribbled date of that entry can be read different ways; 
however because the clinic referenced was Fort Riley, Kansas, 
the Board would date that treatment as 1980.  Regardless of 
the precise date of this in-service treatment, the examiner 
gave the opinion that considering the veteran's service 
treatment records and his self-described post-service 
occupations and workplace injuries, the veteran's current 
back condition was not related to service.  The examiner 
considered the veteran's in-service back problems to have 
been resolved and he considered the veteran's current back 
problems to be directly related to the post-service workplace 
fall the veteran sustained while working in the discount 
department store.   

The VA examiner's March 2006 opinion was offered following a 
review of the claims file and after an objective examination 
of the veteran.  For these reasons it is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes that opinion.  

The Board finds that there is no credible medical evidence of 
a nexus between the veteran's current chronic lumbosacral 
strain and his active service.  As noted earlier, the service 
treatment reports do not show chronic disability and in fact 
are negative on discharge examination, and the first 
documented examination of the lower back is dated nearly two 
decades (19 years) after discharge from active service.  The 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as a factor against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  There is no competent opinion 
attributing the veteran's back disorder to service.

The Board acknowledges that the veteran is competent to 
discuss his current pain and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, the absence of documented complaints or treatment 
for 19 years following military discharge, and for nearly 23 
years following any documented medical care, is more 
probative than the veteran's current recollection as to 
symptoms experienced in the past.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.  Moreover, no competent 
evidence of record causally relates the current lower back 
disability to active service.  In fact, the VA examiner in 
March 2006 reached the opposite conclusion.  

The veteran himself believes that his current low back 
problems are causally related to active service.  However, he 
has not been shown to possess the requisite training or 
credentials needed to render a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In sum, there is no support for a grant of service connection 
for a low back disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2005, before the initial 
original adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claims to the RO.  The content of the 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claims were adjudicated in the May 2006 
Rating Decision.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  In any event, because service connection for a 
left knee degenerative joint disease, claimed as a left knee 
disorder, and for a low back disorder are denied, any 
questions regarding a disability rating and effective date 
are now moot. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded a VA examination to determine 
the nature and etiology of the left knee and low back 
disorders. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to service connection for a left knee 
degenerative joint disease, claimed as a left knee disorder, 
is denied.

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


